       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 1 of 32                     FILED
                                                                                 2021 Apr-09 AM 08:57
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION


CLIFTON EPPS, JR.,                        }
                                          }
       Plaintiff,                         }
                                          }
v.                                        }   Case No.: 7:20-cv-00051-MHH
                                          }
ANDREW SAUL,                              }
Commissioner of the                       }
Social Security Administration,           }
                                          }
       Defendant.                         }


                           MEMORANDUM OPINION

      Clifton Epps has asked the Court to review a final adverse decision of the

Commissioner of Social Security under 42 U.S.C. § 405(g). The Commissioner

denied Mr. Epps’s claims for a period of disability and disability insurance benefits

and supplemental security income.         After review, the Court reverses the

Commissioner’s decision.

                             Procedural Background

      Mr. Epps applied for a period of disability and disability insurance benefits

and supplemental security income on January 5, 2017. (Doc. 7-3, p. 11). He alleged

that his disability began December 31, 2016. (Doc. 7-3, p. 11). The Commissioner

initially denied Mr. Epps’s claims on February 24, 2017. (Doc. 7-3, p. 11). Mr.


                                         1
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 2 of 32




Epps requested a hearing before an Administrative Law Judge (ALJ). (Doc. 7-3, p.

11). The ALJ issued an unfavorable decision on February 12, 2019. (Doc. 7-3, p.

19). On November 19, 2019, the Appeals Council declined Mr. Epps’s request for

review, making the Commissioner’s administrative decision final and proper for the

Court’s review. (Doc. 7-3, p. 2); See 42 U.S.C. § 405(g).

                                Standard of Review

      The scope of review in this matter is limited. “When, as in this case, the ALJ

denies benefits and the Appeals Council denies review,” a district court “review[s]

the ALJ’s ‘factual findings with deference’ and [his] ‘legal conclusions with close

scrutiny.’” Riggs v. Comm’r of Soc. Sec., 522 Fed. Appx. 509, 510–11 (11th Cir.

2013) (quoting Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)).

      A district court must determine whether there is substantial evidence in the

record to support the ALJ’s factual findings. “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1158 (11th Cir. 2004). In evaluating the administrative record, a district court may

not “decide the facts anew, reweigh the evidence,” or substitute its judgment for that

of the ALJ. Winschel v. Comm’r of Soc. Sec. Admin., 631 F.3d 1176, 1178 (11th

Cir. 2011) (internal quotations and citation omitted).       If substantial evidence

supports the ALJ’s factual findings, then the district court “must affirm even if the

                                          2
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 3 of 32




evidence preponderates against the Commissioner’s findings.” Costigan v. Comm’r,

Soc. Sec. Admin., 603 Fed. Appx. 783, 786 (11th Cir. 2015) (citing Crawford, 363

F.3d at 1158).

      With respect to an ALJ’s legal conclusions, a district court must determine

whether the ALJ applied the correct legal standards. If the district court finds an

error in the ALJ’s application of the law, or if the district court finds that the ALJ

failed to provide sufficient reasoning to demonstrate that the ALJ conducted a proper

legal analysis, then the district court must reverse the ALJ’s decision. Cornelius v.

Sullivan, 936 F.2d 1143, 1145–46 (11th Cir. 1991).


                      Statutory and Regulatory Framework

      To be eligible for disability benefits, a claimant must be disabled. Gaskin v.

Comm’r of Soc. Sec., 533 Fed. Appx. 929, 930 (11th Cir. 2013). “A claimant is

disabled if he is unable to engage in substantial gainful activity by reason of a

medically-determinable impairment that can be expected to result in death or which

has lasted or can be expected to last for a continuous period of at least 12 months.”

Gaskin, 533 Fed. Appx. at 930 (citing 42 U.S.C. § 423(d)(1)(A)). A claimant must

prove that he is disabled. Gaskin, 533 Fed. Appx. at 930 (citing Ellison v. Barnhart,

355 F.3d 1272, 1276 (11th Cir. 2003)).




                                          3
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 4 of 32




      To determine whether a claimant has proven he is disabled, an ALJ follows a

five-step sequential evaluation process. The ALJ must consider:

      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity (“RFC”)
      assessment, whether the claimant can perform any of his or her past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
      can perform given the claimant’s RFC, age, education, and work
      experience.

Winschel, 631 F.3d at 1178. “The claimant has the burden of proof with respect to

the first four steps.” Wright v. Comm’r of Soc. Sec., 327 Fed. Appx. 135, 136–37

(11th Cir. 2009). “Under the fifth step, the burden shifts to the Commissioner to

show that the claimant can perform other jobs that exist in the national economy.”

Wright, 327 Fed. Appx. at 137.

                   The Administrative Law Judge’s Findings

      The ALJ found that Mr. Epps had not engaged in substantial gainful activity

since December 31, 2016, the alleged onset date. (Doc. 7-3, p. 4). The ALJ

determined that Mr. Epps suffered from the following severe impairments:

degenerative disc disease; facial, neck, and bilateral upper extremity burn injuries;

injury to left hand; and smoke inhalation. (Doc. 7-3, p. 14). Based on a review of

the medical evidence, the ALJ concluded that Mr. Epps did not have an impairment



                                         4
        Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 5 of 32




or combination of impairments that meets or medically equals the severity of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Doc. 7-3, p. 14). 1

       Considering Mr. Epps’s impairments, the ALJ evaluated Mr. Epps’s residual

functional capacity and concluded that Mr. Epps had the RFC to perform:

       light work as defined in 20 C.F.R. 404.1567(b) and 416.967(b) except
       that [Mr. Epps] can never climb ladders, ropes, or scaffolds and can
       occasionally stoop, kneel, crouch, or crawl. He can occasionally handle
       and finger with left upper extremity. [Mr. Epps] can tolerate no
       exposure to extreme cold, but can tolerate occasional exposure to
       pulmonary irritants such as fumes, odors, dust, gases, poorly ventilated
       areas, and chemicals. [Mr. Epps] can never be exposed to workplace
       hazards such as moving mechanical parts, and high exposed areas.

(Doc. 7-3, pp. 14–15). “Light work involves lifting no more than 20 pounds at a

time with frequent lifting or carrying of objects weighing up to 10 pounds. Even

though the weight lifted may be very little, a job is in this category when it requires

a good deal of walking or standing, or when it involves sitting most of the time with

some pushing and pulling of arm or leg controls.” 20 C.F.R. § 404.1567(b). “If

someone can do light work, . . . he can also do sedentary work, unless there are

additional limiting factors such as loss of fine dexterity or inability to sit for long

periods of time.” 20 C.F.R. § 404.1567(b). “Sedentary work involves lifting no


1
 The regulations governing the types of evidence that a claimant may present in support of his
application for benefits or that the Commissioner may obtain concerning an application and the
way in which the Commissioner must assess that evidence changed in March of 2017. See
Revisions to Rules Regarding the Evaluation of Medical Evidence; Correction, 82 Fed. Reg.
15,132 (Mar. 27, 2017). Because Mr. Epps filed his application for benefits before March 27,
2017, the new regulations, found at 20 C.F.R. §§ 416.913 and 416.920c, do not apply to his case.
See Morgan v. Comm’r of Soc. Sec., 760 Fed. Appx. 908, 911 n.2 (11th Cir. 2019).
                                               5
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 6 of 32




more than 10 pounds at a time and occasionally lifting or carrying articles like docket

files, ledgers, and small tools. Although a sedentary job is defined as one which

involves sitting, a certain amount of walking and standing is often necessary in

carrying out job duties. Jobs are sedentary if walking and standing are required

occasionally and other sedentary criteria are met.” 20 C.F.R. § 404.1567(a).

      Based on this RFC, the ALJ concluded that Mr. Epps could not perform his

past relevant work as a forklift truck operator. (Doc. 7-3, p. 18). Relying on

testimony from a vocational expert, the ALJ found that jobs existed in the national

economy that Mr. Epps could perform, including usher (Dictionary of Occupational

Titles No. 344.677-014), counter clerk (Dictionary of Occupational Titles No.

249.366-010), and tanning clerk (Dictionary of Occupational Titles No. 359.567-

014). (Doc. 7-3, p. 18). Accordingly, the ALJ determined that Mr. Epps was not

under a disability, as defined in the Social Security Act, at any time from December

31, 2016 through the date of his decision. (Doc. 7-3, p. 19).




                                          6
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 7 of 32




                                      Analysis

      Mr. Epps argues that the ALJ did not apply the pain standard properly. The

Court agrees with respect to Mr. Epps’s left arm, wrist, and hand but disagrees with

respect to Mr. Epps’s back and chest pain and lung capacity.

      The pain standard “applies when a disability claimant attempts to establish

disability through his . . . own testimony of pain or other subjective symptoms.” Holt

v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991); Coley v. Comm’r, Soc. Sec.

Admin., 771 Fed. Appx. 913, 918 (11th Cir. 2019). When relying on subjective

reports of symptoms and pain to establish disability, “the claimant must satisfy two

parts of a three-part test showing: (1) evidence of an underlying medical condition;

and (2) either (a) objective medical evidence confirming the severity of the alleged

[symptoms]; or (b) that the objectively determined medical condition can reasonably

be expected to give rise to the claimed [symptoms].” Wilson v. Barnhart, 284 F.3d

1219, 1225 (11th Cir. 2002) (citing Holt, 921 F.2d at 1223); Chatham v. Comm’r,

Soc. Sec. Admin., 764 Fed. Appx. 864, 868 (11th Cir. 2019) (citing Wilson). If the

ALJ does not apply the three-part standard properly, then reversal is appropriate.

McLain v. Comm’r, Soc. Sec. Admin., 676 Fed. Appx. 935, 937 (11th Cir. 2017)

(citing Holt).




                                          7
        Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 8 of 32




       A claimant’s credible testimony coupled with medical evidence of an

impairing condition “is itself sufficient to support a finding of disability.” Holt, 921

F.2d at 1223; see Gombash v. Comm’r, Soc. Sec. Admin., 566 Fed. Appx. 857, 859

(11th Cir. 2014) (“A claimant may establish that he has a disability ‘through his own

testimony of pain or other subjective symptoms.’”) (quoting Dyer v. Barnhart, 395

F.3d 1206, 1210 (11th Cir. 2005)). If an ALJ rejects a claimant’s subjective

testimony, then the ALJ “must articulate explicit and adequate reasons for doing so.”

Wilson, 284 F.3d at 1225; Coley, 771 Fed. Appx. at 918. As a matter of law, the

Commissioner must accept a claimant’s testimony if the ALJ inadequately or

improperly discredits the testimony. Cannon v. Bowen, 858 F.2d 1541, 1545 (11th

Cir. 1988); Kalishek v. Comm’r, Soc. Sec. Admin., 470 Fed. Appx. 868, 871 (11th

Cir. 2012) (citing Cannon); see Hale v. Bowen, 831 F.2d 1007, 1012 (11th Cir. 1987)

(“It is established in this circuit if the Secretary fails to articulate reasons for refusing

to credit a claimant’s subjective pain testimony, then the Secretary, as a matter of

law, has accepted that testimony as true.”).

       When a claimant’s credibility regarding his symptoms and pain is at issue,

Social Security Regulation 16-3p applies. Regulation 16-3p provides:

       [W]e recognize that some individuals may experience symptoms
       differently and may be limited by symptoms to a greater or lesser extent
       than other individuals with the same medical impairments, the same
       objective medical evidence, and the same non-medical evidence. In
       considering the intensity, persistence, and limiting effects of an
       individual’s symptoms, we examine the entire case record, including
                                             8
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 9 of 32




      the objective medical evidence; an individual’s statements about the
      intensity, persistence, and limiting effects of symptoms; statements and
      other information provided by medical sources and other persons; and
      any other relevant evidence in the individual’s case record.

SSR 16-3p, 2016 WL 1119029, at *4. An ALJ must explain the basis for findings

relating to a claimant’s description of symptoms and pain:

      [I]t is not sufficient … to make a single, conclusory statement that “the
      individual’s statements about his or her symptoms have been
      considered” or that “the statements about the individual’s symptoms are
      (or are not) supported or consistent.” It is also not enough … simply to
      recite the factors described in the regulations for evaluating symptoms.
      The determination or decision must contain specific reasons for the
      weight given to the individual’s symptoms, be consistent with and
      supported by the evidence, and be clearly articulated so the individual
      and any subsequent reviewer can assess how the adjudicator evaluated
      the individual’s symptoms.

SSR 16-3p, 2016 WL 1119029, at *10.           In evaluating a claimant’s reported

symptoms and pain, an ALJ must consider:

      (i) [the claimant’s] daily activities; (ii) [t]he location, duration,
      frequency, and intensity of [the claimant’s] pain or other symptoms;
      (iii) [p]recipitating and aggravating factors; (iv) [t]he type, dosage,
      effectiveness, and side effects of any medication [the claimant] take[s]
      or ha[s] taken to alleviate … pain or other symptoms; (v) [t]reatment,
      other than medication, [the claimant] receive[s] or ha[s] received for
      relief of … pain or other symptoms; (vi) [a]ny measures [the claimant]
      use[s] or ha[s] used to relieve … pain or other symptoms (e.g., lying
      flat on your back, standing for 15 to 20 minutes every hour, sleeping on
      a board, etc.); and (vii) [o]ther factors concerning [the claimant’s]
      functional limitations and restrictions due to pain or other symptoms.




                                         9
      Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 10 of 32




20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3); Leiter v. Comm’r, Soc. Sec. Admin.,

377 Fed. Appx. 944, 947 (11th Cir. 2010).

      The ALJ should consider all three prongs of the pain standard to determine

whether a claimant’s symptoms and pain are disabling, but an ALJ also must

consider “‘whether the intensity and persistence of the symptoms limit the

individual’s ability to perform work-related activities.’” See Hargress v. Soc. Sec.

Admin., Comm’r, 883 F.3d 1302, 1308 (11th Cir. 2018) (quoting SSR 16-3p). The

ALJ must evaluate whether the statements regarding limiting effects of symptoms

and pain are substantiated by objective medical evidence, and if they are not, then

the ALJ must consider other evidence in the record to determine how the symptoms

limit the claimant’s work-related activities. See 20 C.F.R. §§ 404.1529(c)(3),

416.929(c)(3).

      The ALJ stated that he considered Mr. Epps’s “statements concerning the

intensity, persistence and limiting effects of these symptoms” and found Mr. Epps’s

testimony “not entirely consistent with the medical evidence and other evidence in

the record . . . .” (Doc. 7-3, p. 15). The ALJ considered three potential primary

sources of limitation – Mr. Epps’s left arm pain and restricted movement, Mr. Epps’s

back pain, and Mr. Epps’s chest pain. Review of Mr. Epps’s testimony, his medical

records, and the ALJ’s decision reveals that the ALJ failed to properly evaluate Mr.

Epps’s symptoms relating to his left arm pain and limited mobility.

                                        10
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 11 of 32




Mr. Epps’s Administrative Hearing Testimony

       At the administrative hearing on October 16, 2018, Mr. Epps testified that he

was 33 years old. (Doc. 7-3, p. 41). Due to an explosion at work in December of

2016, Mr. Epps suffered burns to his face and left arm. (Doc. 7-3, pp. 45–46). Mr.

Epps stated he also suffered from back pain from a truck accident, pain with his left

wrist from another work accident, and chest pain. (Doc. 7-3, pp. 46–49, 51). Mr.

Epps had not worked since the 2016 explosion. (Doc 7-3, p. 49).

       With respect to residual limitations and pain relating to his burn injuries, Mr.

Epps stated that the pain in his left wrist was an eight out of ten. (Doc. 7-3, p. 52).

Mr. Epps received a referral to physical therapy to help with the limited range of

motion in his left hand, fingers, and wrist, (Doc. 7-3, p. 52), but Mr. Epps explained

that he could not afford to travel between his home in Eutaw, Alabama and UAB for

physical therapy. (Doc. 7-3, pp. 46-47).2 Mr. Epps then was directed to seek therapy

at Green County Hospital, but Mr. Epps said that the therapist only worked with his

skin. The therapy did not help improve his wrist pain or limitations. (Doc. 7-3, p.

52). Mr. Epps explained that he is right-handed. (Doc. 7-3, p. 41).




2
  The Court takes judicial notice that Eutaw is approximately 90 miles from Birmingham. FED. R.
EVID. 201(b); United States v. Chapman, 692 Fed. Appx. 583, 584 (11th Cir. 2017) (“[C]ourts may
take judicial notice of certain universally undisputed facts.”); Hubbard v. Comm’r of Soc. Sec.,
348 Fed. Appx. 551, 553 n.1 (11th Cir. 2009) (courts make take judicial notice of facts in social
security appeals).
                                               11
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 12 of 32




       In addition to the burn injuries to his left hand, Mr. Epps broke two of the

fingers on his left hand in a workplace accident in 2013. (Doc. 7-3, pp. 48–49). Mr.

Epps testified that cold weather bothered those fingers. (Doc. 7-3, p. 49).

       Mr. Epps testified that after his accident in 2016, he could dress himself, but

doing so took “quite a time” because he had “a hard time with [his] arm.” (Doc 7-

3, p. 49). He stated that he could use the touchscreen on his cellphone. (Doc. 7-3,

p. 43). Mr. Epps testified that he could pick up “little sticks, and stuff,” (Doc. 7-3,

p. 50), but he could not grip items like a comb, a knife, or a fork with his left hand,

and he could not make a fist with his left hand, (Doc. 7-3, pp. 52–53).

       As for his back pain, Mr. Epps rated it a nine out of ten. He explained that he

suffered from whiplash and neck pain following a truck accident that preceded his

hearing by eight or nine years. (Doc. 7-3, p. 47). In August of 2018, Mr. Epps

visited DCH Hospital and was diagnosed with a bulging disc. (Doc. 7-3, p. 54). Mr.

Epps testified that he could not afford to see an orthopedist, as recommended at

DCH. (Doc. 7-3, p. 54). Mr. Epps testified he had to lie down for four hours, or

about half the time, between 8:00 a.m. and 5:00 p.m. due to his back pain. (Doc. 7-

3, p. 54).

       With respect to his chest pain, Mr. Epps stated that he has pain when he

swallows. (Doc. 7-3, p. 51). He has not seen a pulmonologist. (Doc. 7-3, p. 51).




                                          12
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 13 of 32




      Mr. Epps lived with his mother and younger brother and helped around the

house. (Doc. 7-3, pp. 42, 49). Mr. Epps testified he could prepare food for himself

and go to the grocery store “depending on if it’s a short distance.” (Doc 7-3, p. 50).

Mr. Epps had a driver’s license but relied on his mother to get around because he

did not own a vehicle. (Doc. 7-3, p. 42).

Mr. Epps’s Medical Records

      On December 30, 2016, Mr. Epps was treated in the Green County Health

System Emergency Department for “head trauma; throat trauma; [a] laceration;” and

burns. (Doc. 7-8, pp. 39–40). Mr. Epps was in “significant pain due to the burns,

particularly the left hand [and] arm,” and he suffered third degree burns to his left

hand and forearm to his elbow, and second degree burns to his right hand, the right

side of his face, the right side of his neck, and the right side of his chest. (Doc. 7-8,

p. 40). After he arrived, Mr. Epps was intubated “to protect his airway.” (Doc. 7-8,

p. 40). An exam revealed that Mr. Epps had “unlabored respiration; lungs clear to

auscultation bilaterally.” (Doc. 7-8, p. 40). GCH transferred Mr. Epps by helicopter

to the UAB Hospital burn unit. (Doc. 7-8, p. 45). Mr. Epps was sedated during the

transport because “pain management was a significant issue.” (Doc. 7-8, p. 45).

      After arriving at UAB, Mr. Epps was diagnosed with third degree burns on

his left hand and forearm, second degree burns on his face, and acute respiratory

failure. (Doc. 7-8, pp. 55–56). An examination of his lungs revealed no acute

                                           13
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 14 of 32




disease, but his chest examination revealed “ill-defined patchy opacities in the left

upper lung, nonspecific but could represent contusion in the setting of trauma. The

lungs are otherwise clear.” (Doc. 7-8, pp. 60, 97). UAB discharged Mr. Epps the

following day and prescribed 100 milligrams of docusate and 10 milligrams of

oxycodone for moderate (4-6) pain. (Doc. 7-8, p. 80). 3

       On January 6, 2017, Mr. Epps returned to the UAB ER complaining of chest

pain when swallowing, breathing pain, and “worsening pain in his left arm” with

continuing numbness in his left hand. (Doc. 7-8, p. 62). The oxycodone prescription

did not help alleviate his chest and arm pain. (Doc 7-8, p. 62). The trauma/burn

consultant noted Mr. Epp’s wounds were “healing appropriately” and recommended

a chest x-ray for inhalation injury. (Doc 7-8. p. 67). The chest x-ray showed that

Mr. Epps’s lungs “appear[ed] clear. . . no acute disease is identified.” (Doc 7-8, p.

64). The physician diagnosed Mr. Epps with acute chronic pain from his left arm

burn and discharged him with a prescription for ten milligrams of oxycodone and a

follow-up appointment with the burn clinic. (Doc. 7-8, p. 64).




3
    DOCUSATE (ORAL/RECTAL), MICHIGAN MEDICINE, UNIVERSITY OF MICHIGAN,
https://www.uofmhealth.org/health-library/d01021a1 (last visited Apr. 1, 2021) (“Docusate is a
stool softener that makes bowel movements softer and easier to pass.”).

OXYCODONE       (ORAL      ROUTE),      MAYO      CLINIC,     https://www.mayoclinic.org/drugs-
supplements/oxycodone-oral-route/description/drg-20074193 (last visited Apr. 1, 2021)
(“Oxycodone is used to relieve pain severe enough to require opioid treatment and when other pain
medicines did not work well enough or cannot be tolerated.”).
                                               14
      Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 15 of 32




      When he returned to the UAB burn clinic on January 10, 2017, Dr. Rue

described Mr. Epps’s wounds as having “healed nicely,” and the pain in his left arm

and hand as mild with a pain score of six. (Doc. 7-8, pp. 81–82). Though he found

that the wounds on the surface of Mr. Epps’s left arm and hand were healing, Dr.

Rue found a deficit in Mr. Epps’s range of motion in his upper left extremity. (Doc.

7-8, p. 83). Dr. Rue stated: “Pt has also not [been] doing any exercises at home.

Thus pt has very limited [range of motion] in left hand/finger/wrists. Pt was

educated and strongly encouraged that he needs outpatient rehab for the return of

function of his left hand.” (Doc. 7-8, p. 81). Dr. Rue prescribed ten milligrams of

oxycodone and outpatient rehabilitation for Mr. Epps’s left wrist for four weeks.

(Doc. 7-8, pp. 81, 113).

      One week later, Mr. Epps began physical therapy at Green County Nursing

Home and Outpatient. (Doc. 7-8, p. 113). The physical therapy records indicate that

his left wrist and hand pain were a seven out of ten, and he had a grip strength of

3+/5 on his left upper extremity. His left-side impairments impacted his ability to

dress, bathe, and preform housekeeping activities. (Doc. 7-8, p. 113). The record

indicates that Mr. Epps displayed a “decline in functional mobility” in his left hand

and wrist. (Doc. 7-8, p. 113). His motor coordination was “moderately impaired.”

(Doc. 7-8, p. 113).    The record states:     “Without therapy patient at risk for

contractures.” (Doc. 7-8, p. 113). Contractures are a fixed tightening of muscle,

                                         15
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 16 of 32




tendons, ligaments, or skin that prevents normal movement.             CONTRACTURE

DEFORMITY,          MOUNT          SINAI,        https://www.mountsinai.org/health-

library/symptoms/contracture-deformity (last visited Apr. 7, 2021). Mr. Epps used

Medicaid to pay for his first therapy session. (Doc. 7-8, p. 114).

      A physical therapy Interim Progress Note dated January 31, 2017 indicated

that Mr. Epps needed therapy for “Muscle weakness (generalized.)” (Doc. 7-8, p.

116. The therapist described Mr. Epps’s left wrist flexion/extension as “good” but

influenced by pain. (Doc. 7-8, p. 116). Mr. Epps’s left muscle strength was 4/5.

The record noted no improvement in his left wrist flexion. (Doc. 7-8, p. 116).

      Mr. Epps did not complete physical therapy because he could not afford

treatment. (Doc. 7-8, p. 117). The PT – Therapist Progress & Discharge Summary

dated February 1, 2017 states that Mr. Epps’s “Payer source changed,” and he had

not received treatment since the January 31 report. His therapy goal for his left wrist

was not met. (Doc. 7-8, p. 117). The plan to increase Mr. Epps’s right shoulder

strength “to decrease burden of care” was not met. (Doc. 7-8, p. 117). The discharge

summary indicated that Mr. Epps had left wrist muscle strength of 4/5 “influenced

by pain and weakness.” (Doc. 7-8, p. 117).

      Records from Mr. Epps’s visit to the GCH Physician’s Clinic on January 21,

2017, reflect that Mr. Epps had moderate Type I Diabetes that was well-controlled

through regular insulin, but neuropathy was noted as a complication of his diabetes.

                                          16
        Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 17 of 32




(Doc. 7-8, p. 110). Mr. Epps’s physical examination revealed normal respiratory

pattern and chest appearance. (Doc. 7-8, pp. 109–10). But when Mr. Epps returned

on January 25, 2017 for a follow-up burn appointment, Dr. Gordon admitted him to

the hospital because of a persistent cough. (Doc. 7-8, p. 105). Mr. Epps was taking

75 milligrams of Tamiflu for his cough symptoms and 800 milligrams of Ibuprofen

for pain. (Doc. 7-8, p. 104). 4 Dr. Gordon diagnosed Mr. Epps with moderate and

worsening “acute bronchitis,” but noted that he was responsive to treatment. (Doc.

7-8, p. 107). Mr. Epps’s medication treatment plan included “decongestants, opioid

cough suppressants, oral corticosteroids, azithromycin, and clarithromycin.” (Doc.

7-8, p. 108). 5




4
      OSELTAMIVIR        (TAMIFLU),      MAYO        CLINIC,    https://www.mayoclinic.org/drugs-
supplements/oseltamivir-oral-route/description/drg-20067586 (last visited Apr. 1, 2021)
(“Oseltamivir [Tamiflu] belongs to the family of medicines called antivirals, which are used to
treat infections caused by viruses. Oseltamivir is used in the treatment of the infection caused by
the flu virus (influenza A and influenza B . . . . Oseltamivir may reduce flu symptoms (weakness,
headache, fever, cough, runny or stuffy nose, and sore through) by one day. Oseltamivir is also
used to prevent influenza infection if you have come into close contact with someone who has the
flu.”).
5
    AZITHROMYCIN (ORAL/INJECTION), MICHIGAN MEDICINE, UNIVERSITY OF MICHIGAN,
https://www.uofmhealth.org/health-library/d00091a1 (last visited Apr. 1, 2021), (“Azithromycin
is used to treat many different types of infections caused by bacteria, including infections of the
lungs, sinus, throat, tonsils, urinary tract, cervix, or genitals.”).

CLARITHROMYCIN,            MICHIGAN         MEDICINE,         UNIVERSITY         OF        MICHIGAN,
https://www.uofmhealth.org/health-library/d00097a1 (last visited Apr. 1, 2021) (“Clarithromycin
is an antibiotic that is used to treat many different types of bacterial infections affecting the skin
and respiratory system.”).

                                                 17
        Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 18 of 32




       On July 26, 2018, Mr. Epps went to the Northport Medical Center ER

complaining of chest pain, cough, pain while swallowing, and pain in his left arm.

(Doc. 7-8, p. 147). He rated his chest pain an eight out of ten. (Doc. 7-8, p. 147).

His chest examination showed: “[t]he lungs are clear. No pneumothorax or effusion.

The cardiomediastinal silhouette is within normal limits.” (Doc. 7-8, p. 153). Dr.

Hwangpo treated Mr. Epps and discharged him with prescriptions for

acetaminophen with codeine (Tylenol with Codeine #3 Tablet), ketorolac

tromethamine, and omeprazole magnesium (Prilosec Otc). (Doc. 7-8, p. 155). 6

       On July 31, 2018, Mr. Epps returned to the Northport Medical Center ER

complaining of a worsening sore throat and a “burning” pain after eating and

drinking.      (Doc 7-8, p. 139).              Examination reports showed “no acute

cardiopulmonary disease radiographically” and noted “no acute disease or

significant change since prior exam of 07/26/2018.” (Doc. 7-8, p. 142). The



6
 TORADOL (KETOROLAC TROMETHAMINE), RXLIST, https://www.rxlist.com/toradol-drug.htm (last
visited Apr. 1, 2021) (“Toradol (ketorolac tromethamine) is a nonsteroidal anti-inflammatory drug
(NSAID) that is used to treat moderately severe pain and inflammation, usually after surgery.
Toradol works by blocking the production of prostaglandins, compounds that cause pain, fever,
and inflammation.”).

OMEPRAZOLE           MAGNESIUM               ORAL          (PRILOSEC       OTC),           WEBMD,
https://www.webmd.com/drugs/2/drug-76794-2250/omeprazole-magnesium-oral/omeprazole-
delayed-release-tablet-oral/details (last visited Apr. 1, 2021) (“Omeprazole is used to treat certain
stomach and esophagus problems (such as acid reflux, ulcers). It works by decreasing the amount
of acid your stomach makes. It relieves symptoms such as heartburn, difficulty swallowing, and
persistent cough. This medication helps heal acid damage to the stomach and esophagus, helps
prevent ulcers, and may help prevent cancer of the esophagus.”).

                                                18
        Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 19 of 32




physician who treated Mr. Epps believed he had acid reflux and discharged Mr. Epps

with a referral for the condition and a prescription for Protonix. (Doc. 7-8, p. 144). 7

       Mr. Epps visited the Northport Medical Center ER on August 24, 2018. He

was admitted to the hospital, complaining of a worsening back and neck pain,

initially caused from a prior automobile accident, and numbness in his left foot.

(Doc. 7-8, pp. 120, 130). Mr. Epps’s family reported that his left foot went numb

while he was driving and that his “back pain [had] never been worse.” (Doc. 7-8, p.

120). Mr. Epps’s family also reported Ibuprofen offered “some relief but the pain

is back and worse.” (Doc. 7-8, p. 120). Mr. Epps described the severity of his back

pain as moderate with movement as an aggravating factor. (Doc 7-8, pp. 120–21).

The MRI showed “no malalignment of the lumbar spine,” but Mr. Epps had a mild

broad-based bulging disc at the L4-L5 level that “could correlate with symptoms in

the L5 nerve root distribution.” (Doc. 7-8, p. 133). Mr. Epps’s lungs were clear, but

he had decreased range of motion in his neck and left spine. (Doc. 7-8, p. 134).




7
      PANTOPRAZOLE (PROTONIX), MAYO CLINIC,                    https://www.mayoclinic.org/drugs-
supplements/pantoprazole-oral-route/side-effects/drg-20071434?p=1 (last visited Apr. 1, 2021)
(“Pantoprazole is used to treat certain conditions in which there is too much acid in the stomach.
It is used to treat erosive esophagitis or ‘heartburn’ caused by gastroesophageal reflux disease
(GERD), a condition where the acid in the stomach washes back up into the esophagus. This
medicine may also be used to treat Zollinger-Ellison syndrome, a condition where the stomach
produces too much acid.”).
                                               19
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 20 of 32




The ALJ’s Determination

      Left Hand Restrictions

      As noted, the ALJ found that Mr. Epps’s “statements concerning the intensity,

persistence and limiting effects of these symptoms” were “not entirely consistent

with the medical evidence and other evidence in the record . . . .” (Doc. 7-3, p. 15).

The ALJ “acknowledge[d] that [Mr. Epps] sustained significant burns as a result of

being injured in [the] December [2016] explosion,” but found that “there is no

evidence in the record to suggest that [Mr. Epps’s] injuries consistently present with

disability severity.” (Doc. 7-3, pp. 15–16). He explained that “while the record

shows that [Mr. Epps] sustained significant burns to his bilateral upper extremities,

face, and neck, subsequent treatment records show that [his] burns and wounds

healed quickly.” (Doc. 7-3, p. 16; see also Doc. 7-3, p. 14 (“[T]he claimant has

consistently produced normal skin examinations performed after January 10,

2017.”)). It is true that Mr. Epps’s surface injuries healed well, but Mr. Epps’s

restrictions relate to his muscle strength and ability to grip in his left arm. The

medical records do not indicate that Mr. Epps regained his strength in his left arm or

his ability to grip with his left hand following the 2016 explosion.

      As to those restrictions, the ALJ stated: “Firstly, the record shows that the

claimant failed to comply with upper extremity home exercises immediately

following his injury, directly leading to upper extremity limitation.” (Doc. 7-3, p.

                                         20
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 21 of 32




16). The ALJ stated that “there can be no finding of good cause as it relates to [Mr.

Epps’s] history of noncompliance. This is especially noteworthy, as the January

10[,] 2017 treatment note indicated that [Mr. Epps’s] ‘very limited’ left upper

extremity range of motion was a direct result of his having done no home exercises

immediately following his injury.” (Doc. 7-3, p. 16). The ALJ’s finding is mistaken

factually and legally.


      Factually, there is no evidence in the record that Mr. Epps was given exercises

for his left arm, wrist, or hand immediately following his December 2016 burn

injury. His December 31, 2016 discharge summary contains no recommendation for

home exercises. (Doc. 7-8, p. 80). During Mr. Epps’s second visit to the UAB burn

clinic on January 6, 2017, Mr. Epps reported left arm pain and numbness in his left

hand, and his examining physician wrote “given the circumferential nature to his

burns and his numb hand, concerned about compartment syndrome or decreased

blood flow to the hand. Will have trauma surgeon come down and evaluate patient.”

(Doc. 7-8, p. 86). The trauma surgeon determined that it was safe to discharge Mr.

Epps, and Mr. Epps was sent home with oxycodone for pain but no instructions to

exercise his left hand or wrist. (Doc. 7-8, p. 86).




                                          21
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 22 of 32




       On January 10, 2017, Mr. Epps first was instructed that he needed to begin

exercise to keep his left hand and wrist strength from deteriorating. (Doc. 7-8, p.

81). It was at that appointment that Mr. Epps’s treating examiner noted that Mr.

Epps had not been doing exercises at home and that Mr. Epps had “very limited rom

in left hand/fingers/wrists,” causing the physician to prescribe outpatient

rehabilitation. (Doc. 7-8, p. 81). 8


       Legally, the ALJ erred in beginning his analysis of Mr. Epps’s left arm

strength and movement restrictions with a discussion of Mr. Epps’s alleged

noncompliance with a prescribed course of treatment (which, in fact, was not

prescribed until January 10, 2017). True, the Commissioner may deny benefits if

the Commissioner determines that a claimant failed to follow a prescribed course of

treatment and that the claimant’s “ability to work would be restored if []he had

followed the treatment.” Lucas v. Sullivan, 918 F.2d 1567, 1571 (11th Cir. 1990)

(citing McCall v. Bowen, 846 F.2d 1317, 1319 (11th Cir. 1988)). “This finding must

be supported by substantial evidence.” Dawkins v. Bowen, 848 F.2d 1211, 1213

(11th Cir. 1988) (citing Patterson v. Bowen, 799 F.2d 1455, 1460 (11th Cir. 1986)).

But the Commissioner may not deny benefits based on noncompliance with a

prescribed course of treatment without first finding that the claimant is disabled.


8
 The record demonstrates that Mr. Epps stopped attending physical therapy on February 1, 2017
because he could not afford it. (Doc. 7-8, p. 117).
                                             22
        Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 23 of 32




       On October 2, 2018, the Social Security Administration published notice of

Social Security Ruling 18-3p which “provides guidance about how [the Social

Security Administration] appl[ies] our failure to follow prescribed treatment policy

in disability and blindness claims under Titles II and XVI of the Social Security Act

(Act).” Social Security Ruling 18-3p, 2018 WL 4694327, at *49616 (Oct. 2, 2018).

The ruling “rescinds and replaces SSR-82-59: ‘Titles II and XVI: Failure to Follow

Prescribed Treatment.’” 2018 WL 4694327, at *49617.

        Before the Commissioner may consider whether a claimant failed to follow

prescribed treatment, the record must demonstrate that the claimant is otherwise

entitled to disability benefits under Titles II or XVI of the Act; that there is evidence

that the claimant’s medical sources prescribed treatment for the medically

determinable impairment upon which the disability finding is based, and that there

is evidence that the individual did not follow the prescribed treatment. 2018 WL

4694327, at *49617. The Commissioner must then make two assessments: whether

the prescribed treatment, if followed, would be expected to restore the claimant’s

ability to engaged in substantial gainful activity; and whether the claimant has good

cause for not following the prescribed treatment. 2018 WL 4694327, at *49617.

       An ALJ “only perform[s] the failure to follow prescribed treatment analysis .

. . after [he] find[s] that a [claimant] is entitled to disability . . . benefits . . . regardless

of whether the [claimant] followed the prescribed treatment. [An ALJ] will not

                                               23
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 24 of 32




determine whether an individual failed to follow prescribed treatment if [he] find[s]

the [claimant] is not disabled . . . .” 2018 WL 4694327, at *49617. Here, the ALJ

improperly considered Mr. Epps’s alleged noncompliance. The ALJ did not find

that Mr. Epps was disabled. To the contrary, the ALJ stated that “even if [Mr.

Epps’s] noncompliance was not at issue, there is no evidence in the record to suggest

that [Mr. Epps’s] injuries consistently present with disabling severity.” (Doc. 7-3,

p. 16). Therefore, the ALJ’s analysis of Mr. Epps’s description of his pain and

limitations concerning his left arm, wrist, and hand began in error.

      Next the ALJ discounted Mr. Epps’s pain and restriction testimony because

Mr. Epps had “completely normal skin examinations since the [2016] injury” – as

noted, a point largely irrelevant to Mr. Epps’s left arm and left grip strength -- and

because Dr. Skelton, a one-time examining consultant, found that Mr. Epps could

lift and carry objects “weighing up to 50 pounds on an occasional basis.” (Doc. 7-

3, p. 16; see Doc. 7-9, p. 3). But Dr. Skelton also found that Mr. Epps could never

reach or push/pull with his left hand, (Doc. 7-9, p. 5), and that Mr. Epps had severe

restrictions in his left-hand dexterity and severe weakness in his left-hand grip

strength. (Doc. 7-9, p. 14). Dr. Skelton found that while Mr. Epps could “oppose

thumb to all fingers” on his right hand, he was “only able to oppose thumb to 2nd

finger on left.” (Doc. 7-9, p. 16). Moreover, after crediting Dr. Skelton’s opinion

regarding Mr. Epps’s ability to lift and carry objects weighing up to 50 pounds, the

                                         24
        Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 25 of 32




ALJ later assigned little weight to Dr. Skelton’s opinion, in part because Dr.

Skelton’s finding regarding Mr. Epps’s ability to lift and carry objects weighing up

to 50 pounds was inconsistent with some of his (Dr. Skelton’s) other findings. (Doc.

7-3, p. 17). The ALJ concluded that Dr. Skelton’s opinions were “entitled to only

little weight as they are generally not consistent with the record as a whole.” (Doc.

7-3, p. 17). Thus, it appears that the ALJ cherry-picked the parts of Dr. Skelton’s

opinion that support a finding of “not disabled” and disregarded the rest. See, e.g.,

Williams v. Saul, No. 5:18-cv-01464-GMB, 2020 WL 733815, at *14 (N.D. Ala.

Feb. 13, 2020) (“It is within the ALJ’s discretion to discredit the opinion of [a

physician] or to assign little weight to his opinions. But it is error for the ALJ to

have assigned little weight to [the] opinion overall while simultaneously relying

heavily on his opinions and findings to concluded that [the claimant] is not disabled.

This type of cherry-picking is forbidden.”); Storey v. Berryhill, 776 Fed. Appx. 628,

637 (11th Cir. 2019) (“The ALJ’s selective inclusion of only ‘normal’ or negative

examination results to support the ALJ’s ‘mild’ characterization of [the claimant’s]

condition was not based on substantial evidence.”). 9


9
  It seems difficult to reconcile Dr. Skelton’s opinion that Mr. Epps could carry up to 50 pounds
with his opinion that Mr. Epps had severe restrictions in his left-hand dexterity and severe
weakness in his left grip strength. Perhaps Dr. Skelton meant that Mr. Epps could lift 50 pounds
with his right arm. Dr. Skelton found normal dexterity and normal grip strength in Mr. Epps’s
right arm. (Doc. 7-9, p. 14). Dr. Skelton did note at the end of his neurologic examination of Mr.
Epps that he “question[ed] if [Mr. Epps was] really trying at times during the exam.” (Doc. 7-9,
p. 16). Perhaps that helps explain a finding of severe restrictions in grip strength accompanied by
a finding of ability to lift and carry up to 50 pounds.
                                                25
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 26 of 32




      Finally, the ALJ found that Mr. Epps’s “activities of daily living suggest less

than consistently disabling severity” because “despite his severe limitation

secondary to his left upper extremity injury,” Mr. Epps testified that “he remains

capable of preparing simple meals, putting on his own clothing, and going to the

store.” (Doc. 7-3, p. 17). The ALJ could not rely on these findings to conclude that

Mr. Epps is not disabled. First, Mr. Epps acknowledged that he could put on his

clothes but stated that it “takes quite a time,” and he had “a hard time with my arm.

You know, I can’t do what I used to do, you know, after I got hurt, and stuff like

that.” (Doc. 7-3, p. 49). Second, “participation in everyday activities of short

duration, such as housework or fishing” will not preclude a claimant from proving

disability. Lewis, 125 F.3d at 1441. Instead, “[i]t is the ability to engage in gainful

employment that is the key, not whether a Plaintiff can perform chores or drive short

distances.” Early v. Astrue, 481 F. Supp. 2d 1233, 1239 (N.D. Ala. 2007); see Flynn

v. Heckler, 768 F.2d 1273, 1275 (11th Cir. 1985) (claimant who “read[s], watch[es]

television, embroider[s], attend[s] church, and drive[s] an automobile short distances

. . . performs housework for herself and her husband, and accomplishes other light

duties in the home” still can suffer from a severe impairment).

      On the record in this case, it is difficult to say that these errors, in combination,

are harmless. Though the ALJ indicated that he could make a finding of “not

disabled” without considering Mr. Epps’s compliance with a prescribed treatment,

                                           26
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 27 of 32




the ALJ described Mr. Epps’s noncompliance as “especially noteworthy,” signaling

that noncompliance played a role in his decision. Moreover, the ALJ included in

Mr. Epps’s residual functional capacity the ability to “occasionally handle and finger

with left upper extremity,” but Mr. Epps’s medical records do not support this

limitation without a selective reading of Dr. Skelton’s opinion.

      The vocational expert’s testimony regarding jobs that would be available to

Mr. Epps at the light and sedentary levels if he could not use his left hand is not

entirely clear. With the RFC that the ALJ developed, the vocational expert identified

three jobs that Mr. Epps could perform: an usher (Dictionary of Occupational Titles

No. 344.677-014), with 30,000 jobs available nationally; a counter clerk (Dictionary

of Occupational Titles No. 249.366-010), with 20,000 jobs available nationally; and

a tanning salon attendant (Dictionary of Occupational Titles No. 359.567-014), with

18,000 jobs available nationally. (Doc. 7-3, p. 59). Mr. Epps’s counsel asked the

VE to assume the same individual “but instead of occasionally using his left upper

extremity, could never use the left upper extremity, would that change your answer

any? Non-dominant hand.” (Doc. 7-3, p. 60). The VE testified that “would reduce

the numbers” but the individual could still perform the usher and tanning salon

attendant positions. (Doc. 7-3, p. 60). And if an individual was limited to sedentary

work but had no use of the left non-dominant hand, the VE testified that this

individual could perform work as a surveillance system monitor (Dictionary of

                                         27
        Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 28 of 32




Occupational Titles No. 379.367-010), of which 10,000 jobs exist in the national

economy. (Doc. 7-3, p. 61).

       The Court cannot determine whether the ALJ would or should have reached

different results at steps three, four, and five of the sequential analysis in the absence

of the errors discussed above. 10 Therefore, remand to the Commissioner is proper.

       Back Pain

       Mr. Epps argues that “[t]he ALJ’s approach to [Mr.] Epps’s back pain

suggests a selective reading of the medical records.” (Doc. 12, p. 12). “In essence

the ALJ found [Mr.] Epps’s complaints about the limitation in his back and Dr.

Skelton’s ROM limitations to be lacking medical support.” (Doc. 12, p. 12). Mr.

Epps says “[t]he main medical records supporting [his] back complaints are from his

August 2018 visit to DCH.” (Doc. 12, p. 12).

       On August 24, 2018, Mr. Epps displayed “decreased ROM to neck, L spine,

TTP.” (Doc. 7-8, p. 134). An MRI taken the same day showed:

       Bulging disc causes mild thecal sac compression and lateral recess
       narrowing, left slightly greater than right. Bulging disc appears to at
       least contact the L5 nerve root sheaths bilaterally. Any actual
       impingement would be somewhat more equivocal. Could correlate
       with other symptoms in the L5 nerve root distribution.




10
   With respect to step three, substantial evidence supports the ALJ’s finding that Mr. Epps does
not meet the section 8.08 listing for burns of the skin, but the Court does not know whether another
listing may address injuries that restrict an applicant’s ability to grip with a non-dominant hand.
The Court expresses no opinion about potential findings at step three.
                                                28
      Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 29 of 32




(Doc. 7-8, p. 137). The MRI also showed that “[t]here is no malalignment of the

lumbar spine.” (Doc. 7-8, p. 136).

      The ALJ explained that Mr. Epps’s “lumbar degenerative disc disease has

failed to consistently present with disabling restriction since December 31, 2016.”

(Doc. 7-3, p. 16). The ALJ noted that “[d]espite reportedly experiencing lower back

pain since approximately 2009, [Mr. Epps] has consistently produced normal

musculoskeletal and neurological examinations throughout the record.” (Doc. 7-3,

p. 16). In the August 24, 2018 MRI report, the ALJ pointed out “the severity of the

bulge was described as mild, and was said to create no more than mild thecal sac

compression.” (Doc. 7-3, p. 16) (citing Doc. 7-8, pp. 136–37).

      While considering Mr. Epps’s disc bulge and the August 2018 hospital visit

for his back pain, the ALJ included Mr. Epps’s degenerative disc disease as a severe

impairment and limited his RFC to “never climb ladders, ropes or scaffolds and can

occasionally stoop, kneel, crouch, or crawl.” (Doc. 7-3, p. 14). The ALJ based his

opinion about Mr. Epps’s back limitations on substantial evidence because the

medical records show only mild damage to Mr. Epps’s back and a single isolated

treatment for back pain in August 2018.




                                          29
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 30 of 32




      Chest Pain and Lung Function

      Mr. Epps argues that the ALJ “improperly minimize[d] [his] inhalation

injury” and that the ALJ’s finding that Mr. Epps “consistently produced normal

respiratory or lung examinations throughout the record” is not supported by

substantial evidence. (Doc. 12, p. 10) (citing Doc. 7-3, p. 17). The medical record,

viewed in its entirety, contains substantial evidence to support the ALJ’s findings

regarding Mr. Epps’s lung function and chest pain.

      When Mr. Epps first arrived at UAB Hospital on December 30, 2016, the

trauma team x-rayed his lungs. (Doc. 7-8, p. 97). The x-ray showed “ill-defined

patchy opacities in the left upper lung, nonspecific but could represent contusion in

the setting of trauma. The lungs are otherwise clear. No pneumothorax or pleural

effusion. No acute osseous abnormality.” (Doc. 7-8, p. 97). During his January 6,

2017 follow-up appointment, Mr. Epps’s treatment notes show that he had “no

shortness of breath” and “no cough” and that his “[l]ungs are clear to auscultation,

respirations are non-labored, breath sounds are equal.” (Doc. 7-8, pp. 62–63). X-

rays taken during that appointment showed that his “lungs appear clear. No acute []

disease is identified.” (Doc. 7-8, p. 64).

      On January 25, 2017, Dr. Michael Gordon treated Mr. Epps at the GCH

Physicians Clinic. (Doc. 7-8, p. 106). Mr. Epps had a “productive cough” but a

review of Mr. Epps’s respiratory system showed no damage. (Doc. 7-8, p. 106).

                                             30
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 31 of 32




Mr. Epps had a “normal respiratory pattern,” and Dr. Gordon diagnosed Mr. Epps

with acute bronchitis. (Doc. 7-8, pp. 106–07).

      During a July 31, 2018 visit to DCH Northport Medical Center, Mr. Epps

complained of a cough, sore throat, and shortness of breath. (Doc. 7-8, p. 139). He

said the pain was “worse after eating/drinking and describes it as ‘burning.’” (Doc.

7-8, p. 139). The medical record shows Mr. Epps reported that “burns from fire 2

years ago messed up lungs.” (Doc. 7-8, p. 139). Mr. Epps was not in respiratory

distress and had “[n]ormal breath sounds bilaterally.” (Doc. 7-8, p. 141). X-rays of

his chest showed that his “[l]ungs appear essentially clear radiographically. Trachea

midline. No acute disease or significant change since prior exam of 07/26/2018.”

(Doc. 7-8, p. 142).

      On August 24, 2018, Mr. Epps returned to DCH Northport Medical Center

complaining of back pain, neck pain, and left foot numbness. (Doc. 7-8, p. 130).

His treatments notes show he had no cough. (Doc. 7-8, p. 131). His lungs were

“[c]lear to auscultation bilaterally.” (Doc. 7-8, p. 134).

      The ALJ included Mr. Epps’s smoke inhalation as a severe impairment and

limited Mr. Epps’s RFC to “occasional exposure to pulmonary irritants such as

fumes, odors, dust, gases, poorly ventilated areas, and chemicals.” (Doc. 7-3, pp.

14–15). The ALJ explained that “the record . . . fails to show any evidence of

consistently disabling pulmonary impairment since the alleged onset date.” (Doc.

                                          31
       Case 7:20-cv-00051-MHH Document 16 Filed 04/09/21 Page 32 of 32




7-3, p. 17). The medical records do show that Mr. Epps suffered acute respiratory

failure when he was admitted to UAB Hospital immediately following the explosion.

(Doc. 7-8, p. 56). But the rest of the medical records do not indicate long-term

damage to Mr. Epps’s pulmonary capacity, and the ALJ properly based his opinion

on this substantial evidence.

                                  Conclusion

      For the reasons discussed above, the Court remands Mr. Epps’s case to the

Commissioner for further proceedings.


      DONE and ORDERED this April 8, 2021.


                                  _________________________________
                                  MADELINE HUGHES HAIKALA
                                  UNITED STATES DISTRICT JUDGE




                                        32
